Citation Nr: 0913327	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-42 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right foot 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to 
September 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the Buffalo RO.  In August 2006, 
the Veteran also testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  
Transcripts of both hearings are of record.

In September 2006, the Board remanded the Veteran's claim for 
further development.  In October 2008, the Board remanded the 
claim again for a VA examination and opinion.  It is again 
before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008, the Board remanded the claim for a VA 
examination and opinion to clarify the etiology of the 
Veteran's low back disability.  Unfortunately, a remand is 
required in this case. Although the Board sincerely regrets 
the additional delay, it is necessary to obtain an opinion 
supported by the record.

The Veteran is currently service connected for a right foot 
disability, evaluated as 10 percent disabling.  She currently 
suffers from a herniated disc in her lumbar spine.  The 
Veteran argues that her lumbar spine disability is due to 1) 
a fall while in service, and 2) her right foot disability 
which has resulted in an asymmetrical pelvic alignment, 
consequently weakening her back.

In September 2006, the Board remanded the Veteran's claim for 
a statement from her treating physical therapist regarding 
the etiology of her back disability.  He noted that the signs 
and symptoms were consistent with right lower back pain from 
asymmetrical pelvic alignment which "may" be from residuals 
of her foot injury.
After the Board remanded the claim in October 2008, the 
Veteran was afforded a VA examination.  At the VA examination 
in November 2008, the physician opined that the Veteran's 
"low back pain secondary to her L5-S1 facet sclerosis and 
thoracolumbar degenerative disc disease was at least likely 
than not permanently aggravated by active duty service and 
her service connected right foot condition."  He noted three 
reasons as his rationale.  First, military service is more 
strenuous on the axial skeletal system of females than 
civilian occupations.  Second, the Veteran has a history of a 
fall onto her back.  Third, the Veteran has a "history of a 
chronic right foot condition which altered her gait to a 
sufficient amount for a sufficient length of time to induce 
or aggravate the changes in the lumbar spine manefested [sic] 
by facet joint arthropathy (sclerosis) and degenerative disc 
disease."  He further noted that multiple, non-service 
related factors have also contributed to the Veteran's back 
condition, including her work as a nurse's aide, a leg length 
discrepancy, and normal aging process, but "[t]hese 
additional stressors do not negate the contribution of 
injuries incurred in military service."

The Board finds several problems with this opinion.  The 
underlying problem is that although the physician noted that 
he reviewed the claims file, his opinions appear to be based 
solely on the Veteran's own statements, some of which are 
inaccurate.  Although the Veteran asserts that her lumbar 
spinal disability is due to a fall in service, careful 
examination of her service treatment records fails to 
disclose any complaints, findings, diagnoses, or treatment 
for a lumbar back injury or lumbar back pain.  The Veteran 
told the VA examiner that she "fell once while she was on 
active duty, landing on her back, and injuring her right 
ankle."  See November 2008 VA examination (referring to a 
fall in June 1974 that resulted in the injury of her service-
connected right foot).  There is no indication in the record 
that the Veteran landed on her back or claimed any back 
injury after this fall.  Until this point in the record, the 
Veteran had not attributed her back injury to this fall.  See 
April 2005 claim.  See also August 1995 DRO hearing 
transcript, p. 18 (stating that she "bounced on her foot all 
the way down" the stairs during her June 1974 injury).  The 
fall the Veteran originally attributed to her back disability 
occurred in December 1974.  See April 2005 claim.  Service 
treatment records documenting treatment after that incident 
do not document a back injury or complaints of back pain.
The examining physician also opined that the Veteran's back 
disability was at least likely than not permanently 
aggravated by her active duty service.  The Veteran's service 
treatment records show that she did not have a back condition 
at entrance to active duty service, and did not suffer from 
or complain of a lumbar back condition while in service.  It 
remains unclear how the fact that military service is more 
strenuous on the female axial skeletal system than a civilian 
occupation aggravated her current condition, which she did 
not develop until post-service.  See July 2001 VA 
rehabilitation record (noting that the Veteran's back pain 
started 22 years earlier after she gave birth to her 
daughter)  See also March 2005 DRO hearing transcript, p. 1 
(Veteran first hurt her back in February 2001).

The Board is also concerned about the fact that the VA 
examiner vaguely opined that the Veteran had a history of a 
chronic right foot condition which altered her gait "to a 
sufficient amount for a sufficient length of time," but in 
his examination, he noted that her gait was grossly normal.  
He also noted that he attributed her back problems to 
multiple other factors, but these stressors did not negate 
the "contribution of injuries occurred in military 
service."  The examiner did not explain which in-service 
injuries contributed to her back disability.  Again, the 
Board finds that the examiner based his opinion upon 
inaccurate statements by the Veteran that she injured her 
back during a fall in service and not by the evidence in the 
claims file.

The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board finds that the VA 
examiner's opinion is inadequate because his conclusions are 
not supported by the record.  Consequently, a new examination 
and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
file to an orthopedic physician to provide 
a VA examination and opinion as to whether 
the Veteran's current back disability is 
related to active duty service or her 
service-connected right foot disability.  
The physician should be one who has not 
previously examined the Veteran.  The 
claims folder, to include any newly 
submitted medical records, if any, and a 
copy of this REMAND is to be provided to 
the physician for review.  After an 
examination and thorough review of the 
record, the examiner should state as 
follows:

(a)  Whether it is as least as likely 
as not (50 percent or greater 
probability) that the Veteran's current 
back disability is directly related to 
her active duty service.  If so, the 
examiner should specifically comment as 
to what in-service injury or incident 
caused her current disability, and how 
specifically it is related to her 
current back disability.

(b)  Whether it is as least as likely 
as not that the Veteran's current back 
disability was caused or aggravated by 
her service-connected foot disability.  
If so, the examiner should state what 
specific symptom(s) of the foot 
disability caused or aggravated her 
back disability beyond its natural 
progression, and how it did so.  The 
examiner should particularly comment on 
the November 2006 opinion by the 
Veteran's physical therapist.

The examiner should provide a full 
rationale for his or her opinions.  If the 
examiner cannot provide any opinion 
without resort to speculation, he or she 
must so state, and explain why an opinion 
cannot be reached without resorting to 
speculation.  In the rationale, the 
examining physician should identify 
specific records in the claims file that 
support his or her position, and explain 
why such findings support his or her 
opinion.

2.  The RO is to advise the Veteran that 
it is her responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a low back disability, to 
include as secondary to a service-
connected right foot disability.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




